

116 HRES 639 IH: Open and Transparent Impeachment Investigation Resolution
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 639IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Scalise (for himself and Mr. Cole) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONRequiring that all Members have non-participatory access to committee proceedings related to
			 matters referred to by the Speaker in her announcement of September 24,
			 2019.
	
 1.Short titleThis resolution may be cited as the Open and Transparent Impeachment Investigation Resolution. 2.Access to committee proceedingsA Member, Delegate, or Resident Commissioner shall not be excluded from non-participatory attendance at committee proceedings related to matters referred to by the Speaker in her announcement of September 24, 2019, including transcribed interviews and depositions, notwithstanding regulations issued by the chair of the Committee on Rules pursuant to section 103(a)(2) of H. Res. 6, at the following committees:
 (1)Permanent Select Committee on Intelligence. (2)Committee on Oversight and Reform.
 (3)Committee on Foreign Affairs. (4)Committee on Financial Services.
 (5)Committee on Ways and Means. (6)Committee on the Judiciary.
			